Citation Nr: 1300625	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  11-00 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel





INTRODUCTION

The Veteran had active service from September 1959 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise on the question of whether the Veteran's current bilateral hearing loss is related to acoustic trauma in active service. 

2.  Resolving all reasonable doubt in the Veteran's favor, tinnitus is related to acoustic trauma in active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2012). 

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection for certain chronic diseases, including sensorineural hearing loss and tinnitus, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes). 

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.

The Veteran asserts service connection for bilateral hearing loss and tinnitus on the basis that he developed the conditions due to in-service, non-combat-related acoustic trauma.

The Veteran's military occupational specialty was clerk typist.  He received a sharpshooter (rifle) citation and reported acoustic trauma from basic training.  As such, the Board concedes the occurrence of the in-service acoustic trauma.

The service treatment records do not show treatment for or complaints of hearing loss or tinnitus.  At the August 1961 discharge examination, pure tone thresholds, in decibels, converted to ISO-ANSI, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
n/a
35
LEFT
30
25
25
n/a
35

The Veteran's wife wrote in a February 2010 statement that she had known the Veteran since 1965 and that his hearing had been compromised for that entire time.  

The Veteran had a VA examination in April 2010 at which he complained of hearing loss and tinnitus with sinus infections.  He said that he had difficulty understanding women and children and sometimes had to stop what he was doing due to tinnitus.  The Veteran was exposed to weapons fire during service, and hearing protection was not used.  After service, he had 40 years of occupational noise exposure from power equipment with hearing protection.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
30
70
75
LEFT
0
15
40
65
70

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear.

The diagnosis was bilateral sensorineural hearing loss and bilateral recurrent tinnitus.  The examiner felt that since a formal audio examination was not performed at enlistment, a definitive opinion regarding a bilateral hearing threshold shift as a result of military service could not be rendered without resorting to speculation.  It was less likely that the tinnitus was related to military service because there were no documented complaints in the medical records and the Veteran said it only occurred when he had a sinus infection.

The Veteran had a private audiology assessment in September 2011.  Pure tone hearing threshold levels that are shown in graphic form instead of numeric form. The Court of Appeals for Veterans Claims has held that while it was unable to interpret graphical representations of audiometric data, the Board is not precluded from applying these graphic results to the criteria of 38 C.F.R. § 3.385  in order to determine the severity of any hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
40
75
80
LEFT
5
25
50
75
75

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 in the left ear.

The audiologist felt that the audiometric results showed mild to severe sensorineural hearing loss.  It was noted that the Veteran experienced chronic and constant tinnitus.  The audiologist reviewed the military service records and felt it was at least as likely as not that in-service noise exposure contributed to Veteran's hearing loss and tinnitus.  The rationale was that the Veteran was exposed to excessive noise without hearing protection.

In a May 2012 the VA examiner reviewed the Veteran's records.  In a VA examination report addendum, she wrote that in regards to the hearing loss, given the significant history of occupational noise exposure and the normal aging process, the current hearing loss was less likely as not related to noise exposure as a result of military service because of the significant history of post-service occupational noise exposure and normal aging process.  Her opinion regarding tinnitus was unchanged.

As noted above, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Board notes that the VA examiner did not consider the competent and credible statement in the record from the Veteran's wife that he had difficulty hearing when they met in 1965 and the Veteran's credible report to the private audiologist of temporary hearing loss during service.  See Layno, 6 Vet. App. at 470.  Furthermore, the examiner's May 2012 opinion does not consider whether the in-service noise exposure contributed to the Veteran's hearing loss regardless of the post-service noise exposure and aging.  Therefore, little probative value can be given to the VA examiner's opinion because competent and credible lay reports of symptomatology were not considered and because the possibility that the in-service noise exposure contributed to hearing loss in addition to the post-service factors was not considered.   See Nieves-Rodriguez, 22 Vet. App. at 303-04; Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 


In regards to tinnitus, the VA examiner did not consider the Veteran's competent and credible report to the private audiologist that he experienced constant tinnitus.  The VA examiner's opinion on tinnitus was based on that the Veteran only had symptoms when he had sinus infections and that there were not medical records showing complaints.   Therefore, little probative value can be given to the VA examiner's opinion because competent and credible lay reports of symptomatology were not considered.  See Madden, 125 F.3d at 1481.

Considering all of the evidence of record, the Board finds that the Veteran's hearing loss and tinnitus cannot be reasonably disassociated from his noise exposure during service.  As such, he meets all of the elements required for service connection.  He currently has bilateral hearing loss by VA standards.  See 38 C.F.R. § 3.385. Additionally, he has consistently reported the incidents from basic training that caused this condition.  Moreover, the credible lay evidence of record demonstrates that the Veteran's hearing has persisted since the 1960s and that he has chronic and constant tinnitus.  Furthermore, the September 2011 opinion from the private audiologist is probative because it is based on audiological testing, consideration of the Veteran's reports of his symptomatology, and a review of this service treatment records.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl v. Nicholson, 21 Vet. App. at 124.  Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claims for service connection for bilateral hearing loss and tinnitus are granted. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


